DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 6/16/2022.
No claims have been amended, cancelled or added. Claims 1-24 are pending and addressed below. 
Terminal Disclaimer
The terminal disclaimer filed on 6/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11259830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings were received on 6/16/2022.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-15 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-5, 9, and 12-15 of copending Application No. 16/209453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application’453 teaches the limitations disclosed in the claims.
Regarding claim 1, Application ‘453 teaches: A method of determining an inferred temperature of an ultrasonic blade, the method comprising: determining, by a control circuit coupled to a memory, (claim 1) an actual resonant frequency of an ultrasonic electromechanical system (claim 2) comprising an ultrasonic transducer coupled to an ultrasonic blade by an ultrasonic waveguide, (claim 1) wherein the actual resonant frequency is correlated to an actual temperature of the ultrasonic blade; (claim 4) retrieving, from the memory by the control circuit, a reference resonant frequency of the ultrasonic electromechanical system, (claim 9) wherein the reference resonant frequency is correlated to a reference temperature of the ultrasonic blade; (claim 2) and calculating, by the control circuit, the inferred temperature of the ultrasonic blade with a set of non-linear state space equations based on difference between-the actual resonant frequency and the reference resonant frequency (claim 13).
Regarding claims 2-7, Application ‘334 teaches a phase angle between voltage and current (claim 5), state space models (claims 12-13), the Kalman filter (claims 14-15).
Regarding claims, 9-15 and 17-23, Application ‘334 teaches the limitations disclosed above in claims 1-2, 4-5, 9, and 12-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-24 contain allowable subject matter. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “the inferred temperature of the ultrasonic blade with a set of non-linear state space equations based on the difference between-the actual resonant frequency and the reference resonant frequency” as indicated in claims 1, 9 and 17 as a whole.
The Examiner has cited Messerly (U.S. PGPub. No. 20130282003) as the most pertinent prior art reference, which teaches a similar forceps device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “a set of non-linear state space equations based on the difference between the actual resonant frequency and reference resonant frequency”. The identified prior art discloses algorithms to include a condition set and response using multivariable models. However, the applicant explicitly claims the non-linear state space equations based on a difference between two frequencies. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments to the specification and drawings, as described on page 9, filed 6/16/2022, have been accepted. 
Applicant’s arguments, see pages 9-10, filed 6/16/2022, with respect to claims 1-24 have been fully considered and are persuasive.  The non-statutory double patenting rejection of 3/1/2022 has been withdrawn. 
Applicant's arguments filed 6/16/2022 with respect to the rejection of claims 1-7, 9-15, and 17-23 have been fully considered but they are not persuasive. The provisional non-statutory double patenting rejection is maintained.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.\
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794